67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Anthony SCOTT, Defendant-Appellant.
No. 94-30460.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 25, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Anthony Scott appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to bank robbery in violation of 18 U.S.C. Sec. 2113(a).  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We review de novo, United States v. Gallegos-Gonzalez, 3 F.3d 325, 328 (9th Cir.1993), and affirm.


3
Scott challenges his designation as a career offender.  He contends that the district court erred by treating his prior convictions for controlled substance possessions as unrelated under U.S.S.G. Secs. 4A1.2 and 4B1.1.  The district court properly determined that his prior convictions were unrelated because the offenses were separated by an intervening arrest.  See U.S.S.G. Sec. 4A1.2 comment.  (n. 3);  Gallegos-Gonzalez, 3 F.3d at 328.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3